Citation Nr: 1622358	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which is a total grant of the benefits sought on appeal.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma during active duty.  He contends that as a seaman responsible for passing ammunition aboard the USS Baltimore (CA-68), he was exposed to acoustic trauma from the 8-inch naval guns fired at enemy islands in the Pacific Ocean during World War II.  He testified that he immediately began to experience hearing loss and tinnitus while in service.  

The record reflects diagnoses of bilateral sensorineural hearing loss tinnitus during the pendency of the appeal.  Additionally, the Veteran reported experiencing both hearing loss and tinnitus since service.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established current disabilities of tinnitus and bilateral hearing loss for service connection purposes.

With respect to an in-service injury, event, or illness, the Veteran's service treatment records do not reflect complaints of, treatment for, or diagnoses of bilateral hearing loss or tinnitus.  However, the Veteran's service personnel records confirm that he served as a seaman aboard the USS Baltimore (CA-68), and participated in raids against enemy installations in the Philippines, Japan, and other islands in 1944 and 1945.  As such, VA has conceded exposure to excessive noise.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Veteran is credible to give evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and bilateral hearing loss for the purposes of service connection.  

With evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  With respect to bilateral hearing loss, a January 2013 VA examiner provided a negative nexus opinion.  Upon review, however, the Board finds the opinion carries little probative value.  The examiner indicated that the Veteran was not given audiometric hearing evaluations at the time of entrance into or discharge from the service, and concluded that "it is truly unknown as to whether he had a hearing loss at the time of discharge."  However, the examiner then noted that the Veteran reported working in noisy occupations and having noisy recreational activities, with no hearing protection being worn, and concluded that, despite the his conceded in-service acoustic trauma, the Veteran's current hearing loss was less likely as not caused by military service noise exposure.  Here, it does not appear that the VA examiner considered the Veteran's consistent reports that he experienced symptoms of hearing loss that began during service.  Dalton v. Nicholson, 21. Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Furthermore, the Board is troubled that the VA audiologist provided a negative nexus opinion after conceding that it was "truly unknown" as to whether the Veteran had hearing loss at the time of his discharge in January 1946.  The examiner also provided a negative opinion regarding tinnitus based on the Veteran denying having tinnitus at the time of the examination.

The Board acknowledges that the Veteran's hearing acuity was indeed tested at both his induction into service in February 1944 and his separation from service in January 1946 via the whispered voice test, which reflected normal hearing acuity.  However, the Board finds the normal findings at separation and absence of a history of a change in hearing or tinnitus at separation are not particularly probative evidence of no tinnitus or hearing loss disability at separation.  The discharge hearing screening was limited to the whisper voice test and did not include an audiometric evaluation.  Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing).  Moreover, the Veteran did not specifically deny tinnitus or a change in hearing at separation, and he has never reported a post-service onset of the hearing loss.  He has only reported that the hearing loss and tinnitus began during service.  

Additionally, the Veteran testified at his March 2016 Board videoconference hearing that he worked as a butcher in a slaughterhouse until 1972, where he was only exposed to intermittent noise, and that he hunted for recreation only 2 to 3 times per year.  He additionally testified that he experienced ringing in his ears since service, and that he erroneously reported that he did not have tinnitus at the January 2013 VA examination because he was confused as a result of the examiner speaking too quickly. 

The Veteran is competent and credible to report the symptoms of his bilateral hearing loss and tinnitus.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  In this case, the Board finds it pertinent that hearing loss and tinnitus are considered organic diseases of the nervous system for VA purposes and, as such, are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  

Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms.  Contrary to the VA examiner's findings, the Board finds the Veteran has consistently and credibly asserted that he first began experiencing both bilateral hearing loss and tinnitus during service.  Therefore, the Board finds the Veteran's statements concerning experiencing hearing loss and tinnitus since his in-service noise exposure to be competent and credible evidence of continuity of symptomatology for service connection purposes.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss and tinnitus are related to in-service noise exposure.  As such, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


